STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


In re A.W.                                                                         FILED
                                                                              December 10, 2020
No. 20-0120 (Fayette County 17-JA-30)                                            EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA




                               MEMORANDUM DECISION


        Petitioner Mother S.J., by counsel Nancy S. Fraley, appeals the Circuit Court of Fayette
County’s January 15, 2020, order terminating her post-termination visitation with her child, A.W. 1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Brandolyn
N. Felton-Ernest, filed a response in support of the circuit court’s order. The guardian ad litem
(“guardian”), Allison R. Taylor, filed a response on behalf of the child also in support of the circuit
court’s order. On appeal, petitioner argues that the circuit court erred in terminating her post-
termination visitation with the child.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In April of 2017, the DHHR filed a child abuse and neglect petition against petitioner and
the child’s father alleging that they engaged in domestic violence in the child’s presence and
subjected the child to deplorable home conditions. Petitioner eventually stipulated to the
allegations contained in the petition and was adjudicated as an abusing parent. Petitioner was also
granted a post-adjudicatory improvement period. Due to concerns with the state of her mental
health, petitioner was ordered to submit to a psychological evaluation. The evaluating psychologist
diagnosed petitioner with bipolar disorder, unspecified personality disorder, and learning
disorders, among others. The psychologist opined that petitioner was not “capable of providing for
all of the needs of her infant child” due to her cognitive limitations and her “general lack of
insight.” The psychologist further remarked that petitioner “is without fundamental knowledge and

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
understanding of the demands that come with having an infant child” and was “quite naïve and
unsophisticated.” The psychologist had “considerable concerns” with petitioner’s ability to learn
to properly parent and “strongly” recommended that petitioner undergo a psychiatric evaluation to
obtain an effective medication regimen to treat her bipolar disorder.

         Petitioner’s post-adjudicatory improvement period was continued several times to
accommodate her learning disabilities. Petitioner was prescribed medication for her bipolar
disorder and completed her parenting and adult life skills classes. However, petitioner was unable
to satisfactorily address her issues with domestic violence and resumed her relationship with the
father on multiple occasions despite his voluntarily relinquishment of his parental rights at
disposition and his failure to address the conditions of abuse and neglect. Based upon petitioner’s
failure to address her issues with domestic violence, her lack of insight, and her inability to change
her behavior or thought processes with regard to the issues of abuse, the circuit court terminated
petitioner’s parental rights at a dispositional hearing held in February of 2019.

        Subsequently, the DHHR and petitioner filed a joint motion for post-termination visitation.
Despite expressing concerns over continued contact between petitioner and the child, the circuit
court granted the motion. In the following months, the child was moved from numerous
placements due to several foster parents’ refusal to adopt him if post-termination visitation with
petitioner were ordered. At a permanency hearing held in July of 2019, the circuit court expressed
concern over the child’s post-termination visitation with petitioner and opined that it might need
to be re-evaluated in light of the placement issues for the child. At a hearing held in October of
2019, the circuit court was advised that the then-four-year-old child began bed-wetting following
visits with a prospective placement. The circuit court expressed concern about the effect post-
termination visitation had on prospective adoptive placements and found the child needed a home
where he was loved, cared for, and safe as soon as possible. Accordingly, the circuit court relieved
the DHHR of its obligation to find a permanent placement where post-termination visitation was
agreeable to the foster parents.

        A multidisciplinary team (“MDT”) meeting was held in December of 2019. Attached to
the MDT report was a memo from the service provider, who indicated that the child’s visits with
petitioner were not going well, and that the child exhibited negative behaviors following his visits,
including “meltdowns and tantrums.” The service provider also reported that petitioner allegedly
ceased taking her medication for her bipolar disorder and that her behavior was negatively
affecting the visits. For instance, petitioner became angry when visits were not conducted at her
preferred location and focused on how the visits would affect her schedule, rather than the child’s
wellbeing.

        At a hearing held later in December of 2019, the DHHR and the guardian moved the circuit
court for termination of petitioner’s post-termination visitation with the child. They reported that
the child was experiencing distress and confusion over the multiple placements he had been
through and was acting out following visits with petitioner. The guardian expressed that petitioner
ceased taking her medication. Petitioner’s counsel requested that the circuit court hold its ruling in
abeyance to allow her time to prepare a defense and explain the situation to petitioner “in an office
setting.”



                                                  2
        The circuit court ultimately terminated petitioner’s post-termination visitation with the
child by order entered on January 15, 2020. The circuit court noted that it previously expressed
concerns over the continued visitation and found that the child was confused and exhibited
negative behaviors indicating that he was unable to navigate such a “complex situation.” The
circuit court concluded that post-termination visitation between petitioner and the child was no
longer in the child’s best interests. It is from the January 15, 2020, order terminating her post-
termination visitation that petitioner appeals. 2

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner argues that the circuit court erred in terminating her post-termination
visitation. Petitioner contends that she had no notice of the DHHR’s motion to terminate her
visitation with the child and that the circuit court should have held its ruling in abeyance to provide
her time to develop a defense. Petitioner cites to caselaw standing for the proposition that a circuit
court is prohibited from terminating a parent’s parental rights without notice and the opportunity
for a meaningful hearing and claims that these protections should apply to the case at bar.

       This Court has previously held that

                [w]hen parental rights are terminated due to neglect or abuse, the circuit
       court may nevertheless in appropriate cases consider whether continued visitation
       or other contact with the abusing parent is in the best interest of the child. Among
       other things, the circuit court should consider whether a close emotional bond has
       been established between parent and child and the child’s wishes, if he or she is of
       appropriate maturity to make such request. The evidence must indicate that such
       visitation or continued contact would not be detrimental to the child’s well being
       and would be in the child’s best interest.

Syl. Pt. 5, In re Christina L., 194 W. Va. 446, 448, 460 S.E.2d 692, 694 (1995).


       2
           Permanency for the child has been achieved as he was adopted by his foster parents.
                                                  3
        The evidence establishes that post-termination visitation is no longer in the child’s best
interests. Although petitioner was granted visitation following the termination of her parental
rights due to her strong bond with the child, the DHHR experienced difficulty in finding a
placement that was agreeable to maintaining visitation with petitioner. The child was moved to
multiple placements and suffered stress and anxiety as a result. The child began exhibiting negative
behaviors following his visits with petitioner and expressed fear over being moved to another
placement. Moreover, petitioner became angry when visitation was not catered to her whims and
failed to realize that the visitation was for the benefit of the child. Petitioner also discontinued her
medication regimen, which negatively affected her mood and behavior. At the final hearing on the
matter, the circuit court concluded that the child was suffering from confusion and was unable to
navigate the “complex situation” of achieving permanency with his foster parents while
maintaining a relationship with petitioner. Petitioner provides no argument as to how continued
contact with the child is in his best interests.

         While petitioner claims she did not have notice of the DHHR’s motion to terminate her
post-termination visitation and was denied a meaningful opportunity to mount a defense, the circuit
court noted that it had expressed concerns over the continued visitation for months prior to the
hearing. Indeed, the circuit court expressed that post-termination visitation needed to be re-
evaluated as early as July of 2019 and, at a hearing held in October of 2019, the circuit court
expressed concerns that visitation was no longer in the child’s best interests and relieved the
DHHR of its obligation to find a permanent placement that was agreeable to post-termination
visitation. Accordingly, we find no merit to petitioner’s claims that she was without notice that her
visits with the child could be terminated.

       Lastly, to the extent petitioner raises issues with the proceedings leading up to the
termination of her parental rights, we note that

              [f]iling a post-termination visitation motion does not extend the timeframe
       in which to appeal a final dispositional order entered in an abuse and neglect matter.
       The timeframe to appeal a final dispositional order is set forth in Rule 49 of the
       West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings and
       Rule 11 of the Rules of Appellate Procedure.

Syl. Pt. 5, In re S.L., __ W. Va. __, __ S.E.2d __ (2020). Petitioner failed to file an appeal with
this Court regarding the termination of her parental rights. The continuation of the proceedings
with regard to post-termination visitation does not entitle petitioner to untimely raise issue with
disposition now on appeal. Therefore, we decline to address these arguments on appeal.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 15, 2020, order is hereby affirmed.


                                                                                             Affirmed.

ISSUED: December 10, 2020

                                                   4
CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              5